Citation Nr: 0626538	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
September 1997 rating decision which assigned a 10 percent 
rating for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975 
and from June 1983 to June 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  VA disagreed with the Court's decision in Smith 
and appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, No. 
05-7168.  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims.  


FINDING OF FACT

The September 1997 rating decision which granted service 
connection for tinnitus and assigned an initial 10 percent 
rating was supported by the evidence then of record and was 
consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The September 1997 rating decision which assigned a 10 
percent rating for bilateral tinnitus was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The Board notes, however, that the 
notice and duty to assist provisions of the VCAA are not 
applicable to CUE claims.  See Simmons v. Principi, 17 Vet. 
App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 
412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Under 38 C.F.R. § 3.104(a) (2005) and 38 C.F.R. § 3.105(a) 
(2005), a rating action is final and binding in the absence 
of a finding of CUE.  When CUE is found in a prior RO 
decision, the prior decision will be reversed or revised.  
For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision.  Smith v. 
Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity that attaches to a final 
decision, and when that decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based upon CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The Court has held that in order to establish CUE in a prior 
VA decision: (1) the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied; (2) the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

The veteran's representative alleged that, under applicable 
law as in effect at the time of the RO's September 1997 
rating decision, it was CUE for the RO to assign a single 10 
percent evaluation for tinnitus, with no consideration of the 
presence of tinnitus in each ear.  In the March 2003 rating 
decision now on appeal, the RO denied this CUE claim.  The 
veteran then appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the pre-June 10, 1999, and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 
10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA thereafter appealed to 
the Federal Circuit.  In Smith v. Nicholson, No. 05-7168, --- 
F.3d. --- , 2006 WL 1667936 (C.A. Fed. June 19, 2006), citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, namely 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral. 

At the time of the September 1997 rating decision that 
assigned a single 10 percent evaluation for the veteran's 
tinnitus, applicable VA law and regulations only provided for 
a single and maximum 10 percent rating for tinnitus.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1997).  Specifically, such regulations provided 
that an evaluation of 10 percent was warranted for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  Consequently, the RO properly assigned a single 10 
percent rating as based upon both the evidence of record and 
prevailing legal authority.  As the veteran via his 
representative only argued that the RO, in the September 1997 
rating decision, incorrectly applied the law in its 
assignment of a disability evaluation for his tinnitus, the 
Board therefore must find that the veteran has failed to 
establish a valid claim of CUE with respect to that rating 
decision.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

There was no CUE in the September 1997 rating decision which 
assigned a 10 percent rating for bilateral tinnitus.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


